Citation Nr: 1333985	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for bilateral hip arthralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated February 2010, the RO denied the Veteran's claim for service connection for PTSD, depression, alcoholism and a bilateral knee disability.  The Veteran also disagreed with an April 2011 rating decision that denied service connection for bilateral hip arthralgia.

The issues of service connection for PTSD, depression, a bilateral knee disability, to include as secondary to service connected disability, and bilateral hip arthralgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the hearing in November 2011, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of entitlement to service connection for alcoholism.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for alcoholism have been met.  38 U.S.C.A. § 105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, during the hearing before the undersigned in November 2011, indicated that it was his intent to withdraw the appeal for entitlement to service connection for alcoholism.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for alcoholism.


ORDER

The appeal as to the issue of service connection for alcoholism is dismissed.


REMAND

The Veteran asserts service connection is warranted for PTSD and depression.  During the hearing before the undersigned in November 2011, the Veteran provided testimony concerning an incident he alleges occurred in service.  He stated that in either February or March 1979, there was an explosion in the barracks at Fort Knox.  He claims that after the explosion, he ran into the hallway and someone was screaming and hollering.  He maintains he asked the soldier to open the door, but was told he was hurt and could not.  The Veteran then testified the door opened and the soldier's right hand was gone, and there was a lot of blood.  He insists that he went to his supervisors the next morning and asked if he could be discharged because he could not take it anymore.  He said the last name of the soldier who was injured was "Rutland."  

The service treatment records disclose an entry dated February 22, 1979 reflects the Veteran was evaluated at the mental health activity, but no findings were recorded.  He was afforded a mental status evaluation in April 1979 because he was being considered for discharge.  It was indicated he had no significant mental illness.  A report of medical history in April 1979 shows the Veteran reported frequent trouble sleeping, depression or excessive worry and nervous trouble.  A psychiatric evaluation on the separation examination in April 1979 was normal. 

Personnel records reflect that it was noted in April 1979 that action was being initiated to discharge the Veteran.  The reasons cited were that the Veteran was a substandard soldier who has shown no respect for authority, he had received two Article 15's and had been counseled repeatedly with no positive results.  He had also been involved in three fights which proved he had a problem living with other soldiers.  The Veteran served with Company C, 4th Battalion, 54th Infantry.

VA outpatient treatment records show the Veteran was seen in June 2009.  He related he had been depressed since his son was murdered seven years earlier.  He claimed he had been drinking every day since then to deal with his grief.  He denied any depression prior to his son's murder.  He again described the in-service stressor and stated he was the first person on the scene and that his friend had lost both hands in the explosion.  Later in June 2009, the Veteran stated the onset of his symptoms was in 1979, but that he had never sought treatment.  The diagnoses included PTSD, substance-induced mood disorder and major depressive disorder.  In May 2011, it was noted the Veteran had discussed his son's murder with his brother and a friend, and maintained he had not been able to let go of his son's death.  He also stated he had a difficult childhood and that his father and step-father were physically abusive to him and his siblings, and that his father tried to kill his mother.  

The Board notes the VA has not attempted to verify his in-service stressor.  He has, however, provided the name of the injured person, the location of the event, and the approximate date of when the incident occurred.

With respect to the claim for service connection for a bilateral knee disability, to include on a secondary basis, the Board notes the RO denied the claim on the basis that a bilateral knee disability was not related to service.  The Veteran has subsequently asserted it is secondary to a service-connected disability.  The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes the Veteran has not been provided appropriate notice required by the VCAA regarding service connection on a secondary basis.  

Finally, by rating action dated April 2011, the RO denied the Veteran's claim for service connection for bilateral hip arthralgia.  While a notice of disagreement with this determination is not in the claims folder or in Virtual VA (the VA's electronic data storage system), the RO sent the Veteran a letter in October 2011 indicating that one had been received.  A statement of the case, however, has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a bilateral knee disability to include as being secondary to service-connected disabilities of the feet, under the provisions of 38 C.F.R. § 3.310 (2013).

2.  Contact the Joint Services Records Research Center (JSRRC) to attempt to verify whether there was an explosion in a barracks at Fort Knox in February or March 1979.  The JSRRC should be advised the Veteran claims a soldier named Rutland was injured.  The Veteran served with Company C, 4th Battalion, 54th Infantry.

3.  Schedule a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is requested to state whether the Veteran had a psychiatric disability in service and, if so, he should characterize it.  The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran has PTSD due to a verified in-service stressor, or if it was due to a non service-related stressor.  If a stressor is not confirmed, the examiner should state whether it is at least as likely as not (50 percent probability or higher) that the Veteran has any other acquired psychiatric disability that is related to service.  The rationale for any opinion should be set forth.  

4.  Schedule a VA knee examination.  The claims folder should be made available to the examiner in conjunction with the examination. The examiner should report all current chronic disabilities of the knees.  As to each such current knee disability, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that such knee disability is causally related to the Veteran's active duty service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that such knee disability is proximately due to the Veteran's service-connected disabilities of the feet?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that such knee disability has been aggravated by the Veteran's service-connected disabilities of the feet?

Reasons for the opinions should be furnished. 

5.  The RO/AMC should issue a statement of the case reflecting its adjudication of the issue of entitlement to service connection for bilateral hip arthralgia.  The appellant should be afforded the appropriate period of time to respond.  This issue should be returned to the Board only if the Veteran submits a timely substantive appeal.

6.  The RO should then review the record and readjudicate the claims for service connection for PTSD, depression and a bilateral knee disability.  If any of these claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


